DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/15/2021 has been entered.
Claims 1, 4 and 15 have been amended and claim 21 has been added
Claims 1, 3-13, 15, 17, 18, 20 and 21 are presented for examination
This action is Non-Final

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-13, 15, 17, 18, 20 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bakx (US 7,163,103) in view of Le Bras (US 4,756,419).

1, 12: Bakx discloses a flat cardboard separator element (110) intended to hold cups (A) in a pack (fig. 8), and where the separator element (110) extends in a transverse direction and in a longitudinal direction (fig. 7) and where the separator element (110) comprises:

two free edges hat extend along the transverse direction (T) and two additional free edges that extend along the longitudinal direction (LL), wherein the two free edges that extend in a transverse direction (T) respectively define first and second ends of the separator element (110) in the longitudinal direction (L),


    PNG
    media_image1.png
    420
    667
    media_image1.png
    Greyscale

at least one first side-panel 116 located at the first end of the separator element, one central-panel, and one second side-panel (114) located at the second end of the separator element, the central-panel being located between the first side-panel and the second side-panel,

- the central-panel comprises first openings (144a,b), where each first opening is suited and intended to surround one top cup (col. 5, ll. 54-62);

- the first and second side-panels (114, 116) comprise tabs (125), where each tab (125) is suited and intended to come to stop against a cup and is delimited by at least one first cut-line (124) and one second cut-line (132a,b), where the first cut-line is suited and intended to come to stop against a bottom cup, wherein a part of the collar (F) of the cups (A) is inserted into the second openings (fig. 8) and the first cut-line (124) comes into contact with the closure of the cups (fig. 8); and

- the second openings (125) are arranged at a non- zero distance from the central-panel along the longitudinal direction (L) of the separator element (110), the longitudinal direction (L) of the separator element being defined such that the separator element comprises, arranged one after (fig. 8).

Bakx fails to disclose a top and bottom cup configuration. Le Bras teaches top and bottom cups extending perpendicular to the longitudinal axis for stacking purposes (fig. 5); and wherein the collar of the cups extend into first and second openings in the separator (fig. 2 and 5). It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify the separator element of Bakx to include the openings of Le Bras to allow for multiple rows of cup storage as seen in fig. 5 of Le Bras.

3, 13: Bakx -Le Bras discloses the separator element (110) according to claim 1, wherein the first and second side-panels (114, 116) are identical to each other (Bakx; fig. 7).

4: Bakx -Le Bras discloses the separator element (110) according to claim 1, wherein the first side-panel (114), the central-panel and the second side-panel (116) are arranged one after the other along the longitudinal direction (L) of the separator element and the second tabs (125) each comprise a first cut-line (124) that extends along the transverse direction (T) of the separator element at the non-zero distance (D) from the central-panel (Bakx; fig. 7)).

5, 17, 18: Bakx -Le Bras discloses the separator element (110) according to claim 1, wherein the first and second side-panels can thus swing about the central-panel respectively along the fold lines (120, 148) extending along the transverse direction (T) perpendicular to the longitudinal direction (Bakx; fig. 8).

6, 20: Bakx-Le Bras discloses a pack (fig. 5 entirety) comprising:
- a lower layer comprising bottom cups (cups in R1 and R2) and an upper layer comprising top cups (cups in R3 and R4), where the top cups are arranged on the bottom cups and where each cup comprises a bottom wall and a lateral wall (Le Bras; fig. 3); and

a package (fig. 5 entirety) comprising at least one separator element (50) according to claim 1 (Le Bras; fig. 5). 

7: Bakx-Le Bras discloses the pack (fig. 5 entirety) according to claim 6, wherein the central-panel (54/56/58/60) of the separator element (50) is raised for a separation relative to the lower cups (Le Bras; fig. 3-5).

8: Bakx-Le Bras discloses the pack (20) according to claim 6, wherein each first opening (A1) of the separator element (50) completely surrounds the lateral wall of one top cup (Le Bras; col. 2, ll. 51-66).

9: Bakx-Le Bras discloses the pack (fig. 5 entirety) according to claim 6, wherein each first opening (A1) of the separator element (50) is suited and intended to stop one top cup on the lateral wall thereof, near the bottom wall thereof (Le Bras; fig. 5).

10: Bakx-Le Bras discloses the pack according to claim 6, wherein the package (fig. 5 entirety) also comprises an expanded blank (10) for surrounding the bottom cups and the top cups (Le Bras; fig. 5).

11: Bakx-Le Bras discloses the pack according to claim 10, wherein the separator element (50) is shaped by folding the first and second side-panels (52,62) about the central-panel (54/56/58/60), where the blank (10) holds the shaped separator element (Le Bras; fig. 3) .

21: Bakx-Le Bras discloses the separator element (1) according to claim15, wherein the second cut-line (130) is a circular arc (fig. 7).

Response to Arguments
Applicant's arguments with respect to the claims have been considered but in view of the amendment the search has been updated, new prior art has been identified and applied, and a new rejection has been made.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEN COLLINS whose telephone number is (571)270-1672. The examiner can normally be reached Monday-Friday 8:30am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY STASHICK can be reached on 571-272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RAVEN COLLINS/            Examiner, Art Unit 3735  

/Anthony D Stashick/            Supervisory Patent Examiner, Art Unit 3735